UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4310



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RICHARD MORRIS,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00321-RDB-1)


Submitted:   October 17, 2008               Decided:   January 12, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, A. David Copperthite,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Morris was charged in a one count indictment with

possession with intent to distribute 50 grams or more of a mixture

or substance containing cocaine base and a mixture or substance

containing a detectable amount of marijuana.               Morris subsequently

filed   a   motion      to   suppress   his   incriminating     statements     and

evidence seized from his home and two vehicles. The district court

denied Morris’ motion, finding that the police had a reasonable

articulable suspicion to seize Morris, and therefore, the search of

his   BMW   and   the    later   searches     of   his   home   and   Lexus   were

constitutional.         Morris then entered a conditional guilty plea,

reserving his right to appeal the district court’s order denying

his suppression motion. The district court sentenced Morris to 240

months’ imprisonment.          Morris timely noted his appeal and argues

the district court erred in denying his motion to suppress as the

officers lacked reasonable, articulable suspicion to seize him. We

affirm.

            The Fourth Amendment protects citizens from “unreasonable

searches and seizures by the government, and its protections extend

to brief investigatory stops . . . that fall short of traditional

arrest.”      United States v. Arvizu, 534 U.S. 266, 273 (2000)

(quoting Terry v. Ohio, 392 U.S. 1, 9 (1968) (internal quotation

marks omitted)).        In the context of investigatory detentions, the

Supreme Court has held that, consistent with the Fourth Amendment,


                                         2
police officers may conduct an investigatory stop if officers have

reasonable suspicion that criminal activity may be afoot.                 Terry,

392 U.S. at 31; see Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

Such an investigatory stop must be based on "at least a minimal

level of objective justification" but the standard for reasonable

suspicion is less demanding than for probable cause.              Wardlow, 528

U.S. at 123.

               In assessing whether officers had a reasonable suspicion

of criminal activity, this court must consider the totality of the

circumstances surrounding the seizure.            United States v. Sprinkle,

106 F.3d 613, 618 (4th Cir. 1997)(quoting United States v. Sokolow,

490 U.S. 1 (1989) (internal quotations omitted)).                  “Reasonable

suspicion is a commonsensical proposition.            Courts are not remiss

in crediting the practical experience of officers who observe on a

daily    basis    what   transpires    on   the   streets.”      United   States

v. Lender, 985 F.2d 151, 154 (4th Cir. 1993).

               To establish reasonable articulable suspicion, an officer

must be able to articulate something more than an inchoate and

unparticularized suspicion or hunch.               Sokolow, 490 U.S. at 7

(quoting Terry, 392 U.S. at 27) (internal quotations omitted)).

However, reasonable articulable suspicion may be established by a

series    of     acts,   each   of   them   perhaps   innocent    when    viewed

separately, but when viewed in the aggregate by a trained police

officer warrant further investigation.             See id. at 9-10 (quoting


                                        3
Terry, 392 U.S. at 22).        In assessing whether reasonable suspicion

existed,    the   facts,      whether      seemingly    innocent    or    obviously

incriminating, are to “be assessed in light of their effect on the

respective officer’s perception of the situation at hand.”                   United

States v. McCoy, 513 F.3d 405, 414 (4th Cir. 2008).                Even when each

fact alone may be susceptible of an innocent explanation, “the

question is whether taken together they are sufficient to form a

particularized and objective basis for an officer’s suspicions.”

United States v. Black, 525 F.3d 359, 365-66 (4th Cir. 2008)

(citing     Arvizu,    534    U.S.    at    277)    (internal    quotation       marks

omitted)).

             Here,     when   the     officers      seized     Morris,    they    had

reasonable, articulable suspicion that he was engaged or about to

engage in a drug transaction.              The officers were in a high crime

area known for narcotics activity.                 The officers observed Morris

but   believed    he   was    his    brother,      Weldon    Pendleton,   whom    the

officers had arrested previously in that vicinity for narcotics

dealing.*    Although Morris stopped at a gas station and appeared to

enter the gas station convenience store, he purchased neither gas

nor any items from the store.              He was, however, talking on a cell

phone.     After leaving the store, Morris met up with a young man,

who was talking on a cell phone, who had come running across the


      *
      Morris and Pendleton are apparently so similar in appearance
that the district court, in looking at photos of the two men,
believed at first they were twins.

                                            4
parking lot from the other side of the street.   The two men spoke

for a minute, looked in the officers’ direction, and then walked

back into the store and out of the officers’ line of sight.   Both

men then emerged from the store, got into the BMW and left.

          However, Morris did not leave the area but executed a

series of right hand turns and pulled back into the gas station

parking lot one to two minutes after first leaving the lot.

Detective Campbell testified that he became suspicious of Morris

from the moment he first emerged from the convenience store and met

up with the young man because, during his nine years working in

various drug units, he had observed drug transactions occur in

similar situations.   His suspicions were heightened by Morris’

driving behavior as he had also observed similar activity in the

past, which indicated to him a drug deal was occurring in the BMW.

Accordingly, when Detective Brooks seized Morris by ordering him at

gunpoint to get back into the BMW, he did so only after the

officers developed reasonable suspicion that Morris was involved in

a drug transaction. See United States v. Mendenhall, 446 U.S. 544,

553 (1980); California v. Hodari D., 499 U.S. 621, 626 (1991).

          Based on the facts by the district court, we affirm the

order denying Morris’ motion to suppress.    We dispense with oral

argument because the facts and legal contentions of the parties are




                                5
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                6